DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 5-8, in the reply filed on 28 January 2022 is acknowledged.  The traversal is on the ground(s) that there would be no undue burden in examining the inventions together.  This argument is not deemed persuasive because the inventions have a different classification, which is prima facie evidence of burden.
The nonelected claims will be rejoined so long as the method claims include all of the limitations of the allowed product.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 28 January 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eva (US 2016/0145137).
	As to claim 5, Eva teaches a fused silica (i.e., quartz) glass blank (32) having a thickness, and inherently, a pair of major surfaces.  See Figure 5 and paragraph [0092].  The blank has a lowest value of hydrogen concentration of 3x1016 molecules/cm3 and a highest value of 3x1017 molecules/cm3.  See Figure 5.  The maximum is at the surface which is a point between the surface and a thickness of t/4.  Id.
	As to claim 6, Eva discloses that the hydrogen concentration at the surface of the blank is 3x1017 molecules/cm3 which falls within the claimed range.  See Figure 5.
	As to claim 7, Eva discloses that the hydrogen concentration at the center of the blank is 3x1016 molecules/cm3 which falls within the claimed range.  See Figure 5.
 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8 is rejected under 35 U.S.C. 103 as being unpatentable over Eva (US 2016/0145137) as applied to claim 5 above.
	Eva anticipates claim 5 for the reasons recited above.  The embodiment relied upon for anticipation (Figure 5) does not disclose a difference between the highest and lowest hydrogen concentration of up to 5x1016 molecules/cm3.  
However, Eva teaches that the maximum hydrogen concentration may be between 5x1016 and 1x1018 molecules/cm3 and that the center of the blank should have a hydrogen concentration that is 50% of the maximum.  See paragraphs [0090]-[0091].  Combining these teachings, Eva suggests that the blank may have a maximum hydrogen concentration of 5x1016 molecules/cm3.  Fifty percent of 5x1016 molecules/cm3 is 2.5x1016 molecules/cm3, and such a glass has a difference of 2.5x1016 molecules/cm3.  This amount falls within the difference recited in claim 8.  Thus, the hydrogen concentrations taught by Eva result in a glass that has overlapping ranges of difference between maximum and minimum concentration, and overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have selected from the overlapping range suggested by Eva because overlapping ranges have been held to establish prima facie obviousness.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Harper et al. teaches a fused silica glass that is modeled to have a maximum hydrogen concentration at the surface of about 0.65x1017 molecules/cm3 and a minimum amount of about 0.59x1017 molecules/cm3.  See Figure 13.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Sample/Primary Examiner, Art Unit 1784